In the interest of justice and to ensure consideration of all contested issues in this matter, the Court orders that Defendants may file an appellant brief with this Court on or before 3 August 2017.
Pursuant to our order of 19 July 2017, this Court will maintain the following expedited briefing schedule in this case:
Appellants' briefs shall be due on or before 3 August 2017;
Appellees' briefs shall be due on or before 18 August 2017;
Appellants' reply briefs shall be due on or before 23 August 2017.
Oral argument will be heard on 28 August 2017.